His Honor,
EMILE GfODCHAUX,
rendered the opinion and decree of the 'Court as follows:
This case is founded upon a cause of action similar to that considered in Greenlee vs. Singer Sewing Machine Co., No. 5851 of our docket, this day decided; and the facts, issues and principles involved are substantially the same. v
*271Opinion and decree, June 2nd, 1913.
Rehearing refused, June 26th, 1913.
Writ denied, September 27th, 1913.
In fact it differs from the cited case in two particulars only; one being that the admissibility of plaintiff’s testimony herein is not questioned; and the second being that the circumstances surrounding the forcible removal of the sewing machine in the present instance are more aggravated, the plaintiff herein being at the time in a delicate condition. While this circumstance apparently produced no ill results, it justifies an increase of the amount of the judgment.
It is accordingly ordered that the judgment appealed from he amended by increasing the same to the sum of three hundred ($300.00) dollars, and as thus amended, it is affirmed at appellant’s costs.
Amended.